[ex10-5x1x1.jpg]



45 East Putnam Avenue • Greenwich, CT 06830
Tel: 203.422.2300 • Fax: 203.422.2330
Email: ggc@globalgoldcorp.com





Juan Jose Quijano
Fernandez                                                                                                                                                                                                                         
March 31, 2008
Juan Jose Quijano Claro
El Vergel 2316
Santiago Chile



RE: Terms for Options on Chiloe and Ipun Island Properties

Gentlemen:

     This letter amends the terms of our prior agreements on the Ipun and Chiloe
projects in light of current circumstances. This agreement is subject to
confirmation by our board of directors, which shall act on or before April 15,
2008.

     In place of the terms previously agreed, the Chiloe and Ipun projects shall
be transferred to the existing Global Gold Valdivia company on or before May 1,
2008 and Global Gold Corporation shall deliver 250,000 shares of Global Gold
Corporation (these shares shall be restricted in accordance with United States
law).

     Bonus payments to you shall be calculated on the same basis as in the
existing Global Gold Valdivia agreement, that is the total produced and proven
gold and platinum equivalent of gold shall be aggregated with the amounts from
the Madre de Dios and Pureo areas in calculating bonus amounts to you. You will
compensated be separately, as mutually agreed, for introducing new investments
to either of the island projects.

     If you have any comments or questions on this feel free to call me
directly. If you are in agreement with the foregoing, please so indicate by
signing and returning one copy of this letter agreement, whereupon it will
constitute our agreement with respect to the subject matter hereof.



  Sincerely yours,

Global Gold Corporation

By: ___________________
Van Z. Krikorian, Chairman



Confirmed and Agreed to this 31st day of March 2008:



Juan Jose Quijano Fernandez

_______________________
Juan Jose Quijano Claro



--------------------------------------------------------------------------------